UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (X) QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934: For the Quarterly Period ended June 30, 2001 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File number 0-24115 WORLDS.COM, INC. (not affiliated with Worldcom, Inc.) (Exact name of registrant as specified in its charter) New Jersey22-1848316 (State or other jurisdiction of (I.R.S. Employer ID No.) incorporation or organization) 11 Royal Road, Brookline, MA 02445 (Address of principal executive offices) (617) 725-8900 (Issuer's telephone number) Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] As of March 31, 2002,33,830,393 shares of the Issuer's Common Stock were outstanding. As of March 4, 2008, 49,830,393 shares of the Issuer's Common Stock were outstanding. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] 1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements Page Condensed Balance Sheets as of June 30, 2001 3 Condensed Statements of Operations for the three and six months ended June 30, 2001 and 2000 4 CondensedStatements of Cash Flows for the six months ended June 30, 2001 and 2000 5 Notes to Financial Statements 6-10 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements Worlds.com, Inc.Balance Sheets (Unaudited)As of June 30, 2001 Current Assets Cash and cash equivalents $ 5,744 Accounts recievable 28,959 Prepaid Expenses 74,209 Inventory 52,727 Total Current Assets 161,640 Property, equipment software devnet of accumulated depreciation 1,195,837 TOTAL ASSETS $ 1,357,477 Current Liabilities Accounts payable 1,145,796 Accrued expenses 604,700 Deferred Revenue 698,887 Current maturities notes payable 2,181,212 Total Current Liabilities 4,630,594 Stockholders Equity (Deficit) Common stock 33,824 Additional Paid in Capital 20,146,723 Accumulated Deficit (23,453,664 ) $ Total stockholders deficit (3,273,118 ) Total Liabilities and stockholders deficit $ 1,357,477 The accompanying notes are an integral part of these financial statements. 3 Worlds.com, Inc.Statements of Operations (Unaudited)ForThree and Six months ended June 30, 2001 and 2000 Six months ended June 30, Three months ended June 30, 2001 2000 2001 2000 Revenues Revenue $ 530,546 $ 513,764 $ 352,791 $ 333,741 Revenue from terminated K 834,722 - - - Total 1,365,268 513,764 352,791 333,741 Cost and Expenses Cost of Revenue 223,237 212,312 28,957 142,361 Selling General & Admin 1,973,071 4,818,989 605,174 2,727,300 Operating income (loss) (831,040 ) (4,517,537 ) (281,341 ) (2,535,920 ) Other Income Expense Interest Income 6,053 68,053 33 52,302 Interest Expense 825,235 85,773 - 43,144 Offering Expense 208,880 - - - Net Loss $ (1,859,102 ) $ (4,535,257 ) $ (281,308 ) $ (2,526,762 ) The accompanying notes are an integral part of these financial statements. 4 Worlds.com, Inc. Statement of Cash Flows (Unaudited)ForSix months ended June 30, 2001 and 2000 2001 2000 Cash flows from operating activities Net Income/(loss) $ (1,859,102 ) $ (4,535,257 ) Adjustments to reconcile net loss to net cash used in operating activities Dep & amort 185,989 672,389 Accretion of deferred revenue (774,639 ) - Consulting expense related to the issuance of stock options 165,000 138,231 Interest expense on beneficial conversion feature in private placement 746,381 - Placement fee and bonus expense paid with convertible notes 95,000 - Changes in operating assets and liabilities Accounts receivable 175,608 (117,496 ) Prepaid expenses and other current assets 218,087 26,625 inventories 83,978 (29,376 ) accounts payable and accrued expenses (229,962 ) 154,302 Deferred revenue - 85,675 Net cash used in operating activities (1,193,661 ) (3,604,907 ) Cash flows from investing activities Acquisition of property and equipment - (65,238 ) Addition to software development costs (90,404 ) (133,364 ) Net cash used in investing activities (90,404 ) (198,602 ) Cash flows from financing activities Proceeds from sale of convertible notes 1,250,000 - Proceeds from sale of common stock - 3,708,957 Proceeds from exercise of options - 135,500 Net Cash provided from financing activities 1,250,000 3,844,457 Net increase(decrease) in cash (34,065 ) 40,948 Cash beginning of period 40,489 1,821,180 Cash end of period $ 6,424 $ 1,862,128 Supplemental disclosure of cash flow information: Cash paid during the year for Interest - - Income taxes - - The accompanying notes are an integral part of thesefinancial statements. 5 Worlds.com Inc. NOTES TO FINANCIAL STATEMENTS Six Months Ended June 30, 2001 NOTE 1 –
